Case 3:20-cv-18570-BRM-DEA Document 3 Filed 12/23/20 Page 1 of 3 PageID: 47




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
LASHAWN D. FITCH,                         :
                                          :
            Plaintiff,                    : Case No. 3:20-cv-18570 (BRM) (DEA)
                                          :
      v.                                  :
                                          :
DR. JOEL BERNHARD, et al.,                :    MEMORANDUM & ORDER
                                          :
            Defendants.                   :
_________________________________________ :

       Plaintiff is a state inmate currently incarcerated at the New Jersey State Prison in

Trenton, New Jersey. He is proceeding pro se with a civil rights complaint pursuant to 42 U.S.C.

§ 1983. Plaintiff has applied to proceed in forma pauperis. For the following reasons, the

application to proceed in forma pauperis is denied without prejudice and this matter is

administratively terminated.

       A prisoner who seeks to bring a civil action in forma pauperis must submit an affidavit,

including a statement of all assets, which states the prisoner is unable to pay the applicable filing

fee. See 28 U.S.C. § 1915(a)(1). The prisoner must also submit a certified copy of his inmate

trust fund account statement for the six-month period immediately preceding the filing of his

complaint. See id. § 1915(a)(2). The prisoner must obtain this statement from the appropriate

official of each prison at which she was or is confined. See id.; see also L. Civ. R. 81.2(b)

(“Whenever a Federal, State, or local prisoner submits a civil rights complaint . . . the prisoner

shall also submit an affidavit setting forth information which establishes that the prisoner is

unable to pay the fees and costs of the proceedings and shall further submit a certification signed

by an authorized officer of the institution certifying (1) the amount presently on deposit in the
Case 3:20-cv-18570-BRM-DEA Document 3 Filed 12/23/20 Page 2 of 3 PageID: 48




prisoner’s prison account and, (2) the greatest amount on deposit in the prisoner’s prison account

during the six-month period prior to the date of the certification.”).

       Even if a prisoner is granted in forma pauperis status, she must pay the full amount of the

filing fee of $350.00. See 28 U.S.C. § 1915(b)(1). In each month that the amount in the

prisoner’s account exceeds $10.00, the agency having custody of the prisoner shall assess, deduct

from the prisoner’s account, and forward to the Clerk of the Court, payment equal to 20 % of the

preceding month’s income credited to the prisoner’s account. See id. § 1915(b)(2). The

deductions will continue until the $350.00 filing fee is paid.

       Even if the necessary fees are paid and the complaint is accepted for filing, the Court may

nevertheless immediately dismiss the case. The Court must review the complaint and dismiss it if

it finds that the action is: (1) frivolous or malicious; (2) fails to state a claim upon which relief

may be granted; or (3) seeks monetary relief against a defendant who is immune from such

relief. See id. § 1915(e)(2)(B); see also id. § 1915A(b).

       If the plaintiff has, on three or more prior occasions while incarcerated, brought an action

or appeal in a court that was dismissed on the grounds listed above, she cannot bring another

action in forma pauperis unless he is in imminent danger of serious physical injury. See id. §

1915(g).

       In this case, Plaintiff has not paid the filing fee. Furthermore, Plaintiff’s in forma

pauperis application is incomplete as his trust account statement has not been certified by the

appropriate prison official. Indeed, it appears Plaintiff signed himself where the appropriate

prison official is supposed to certify the account statement. Thus, this matter is administratively

terminated. Plaintiff may reopen this action, however, by either paying the filing fee or

submitting a complete in forma pauperis application.



                                                   2
Case 3:20-cv-18570-BRM-DEA Document 3 Filed 12/23/20 Page 3 of 3 PageID: 49




        Accordingly, IT IS on this 22nd day of December 2020,

        ORDERED that Plaintiff’s application to proceed in forma pauperis is denied without

prejudice; and it is further

        ORDERED the Clerk shall administratively terminate this case; Plaintiff is informed that

administrative termination is not a “dismissal” for purposes of the statute of limitations, and if

the case is reopened, it is not subject to the statute of limitations time bar provided the original

complaint was timely; and it is further

        ORDERED Plaintiff may have the above entitled case reopened, if, within thirty (30)

days of the date of the entry of this order, Plaintiff either pre-pays the filing fee or submits to the

Clerk a complete in forma pauperis application; and it is further

        ORDERED upon receipt of a writing from Plaintiff stating that he wishes to reopen this

case and a complete in forma pauperis application or filing fee within the time allotted by this

Court, the Clerk will be directed to reopen this case; and it is further

        ORDERED the Clerk shall serve on Plaintiff by regular U.S. mail: (1) this memorandum

and order; and (2) a blank form application to proceed in forma pauperis by a prisoner in a civil

rights case.



                                                               /s/Brian R. Martinotti
                                                               BRIAN R. MARTINOTTI
                                                               UNITED STATES DISTRICT JUDGE




                                                   3
